94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Noe MARTINEZ-RAGA, Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, District Director, Appellee.
No. 95-4045.
United States Court of Appeals, Eighth Circuit.
Aug. 20, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Noe Martinez-Raga appeals from the district court's1 order dismissing his 28 U.S.C. § 2241 habeas petition for lack of jurisdiction.  After careful review of the record and the parties' briefs, we conclude the judgment of the district court was correct.  We do not consider Martinez-Raga's argument that he is eligible for a waiver under 8 U.S.C. § 1182(h), as he has not exhausted his administrative remedies.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE THOMAS M. SHANAHAN, United States District Judge for the District of Nebraska